Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 12/07/21 are acknowledged.  

2.   Claims 9, 10, 13, 16, and 19 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1, 4, 7, and 8 are being acted upon.

3.   In view of Applicant’s amendments the previous rejections under 35 U.S.C. 102 and 103(a) have been withdrawn.

4.   In view of Applicant’s amendments all previous objections have been withdrawn.

5.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.   Claims 1, 4, 7, and 8 stand/are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

As set forth previously, A review of the specification reveals:
“A pathological immune response can be attenuated by administering the peptides or peptide-MHC complexes so that the regulatory T-cells or other regulatory pathways are specifically stimulated…The purpose of this is to activate regulatory T cells, rather than effector T-cells which are disease-promoting. The regulatory T-cell then inhibits pathological inflammatory cell, T cell, or B-cell activation and antibody production.”
“The peptide can be provided or administered in a form where it is bound to a MHC protein, in particular a recombinant human MHC class II protein (peptide-MHC complex). An advantage with providing or administering the peptide together with a MHC class protein is that this may facilitate reactivity with T-cells and provide a more efficient tolerization than use of the peptide alone.”
“Thus, by administering one or more of the inventive peptides or peptide-MHC complexes to patients with an autoimmune disease such as rheumatoid arthritis (RA), the immune system can be modulated and the disease can be prevented, cured, controlled or at least attenuated.”

The claims however, recite a pharmaceutical composition comprising a citrulline-containing α-enolase peptide, further comprising “an immunologic adjuvant”.  The administration of such a composition would be expected to induce an even more severe autoimmune response in the patient with RA, thus, exacerbating the disease.  See Janeway et al. (2005):  
“Most proteins are poorly immunogenic or nonimmunogenic when administered by themselves. Strong adaptive immune responses to protein antigens almost always require that the antigen be injected in a mixture known as an adjuvant. An adjuvant is any substance that enhances the immunogenicity of substances mixed with it.”

As the induction of an even more severe aberrant immune response than the RA patient is already suffering is clearly not desirable, the skilled artisan at the time of the invention would not have known how to use the citrulline-containing 
α-enolase peptide of the instant claims.

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the quantity of experimentation necessary and the lack of sufficient guidance in the specification it would take undue trials and errors to practice (use) the claimed method.

Applicant’s arguments filed 12/07/21 have been fully considered but are not found persuasive.  Applicant seems to argue that only regulatory T cells would be stimulated by the composition of the instant claims.

Applicant provides absolutely no support whatsoever for the implied position.  The examiner, on the other hand has provided actual scientific support, i.e., Janeway et al., in support of the position that the administration of the claimed composition would be expected to induce an even more severe autoimmune response in the patient with RA, thus, exacerbating the disease. 

See also Example 11 of the specification which discloses that the peptide of the claims induced the activation of T cells not shown as limited regulatory T cells and, indeed, clearly including effector T cells as demonstrated by the induction of pro-inflammatory IL-17 (Figure 2).

7.   No claim is allowed.

8.   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 1/10/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644